BARKSDALE, Circuit Judge,
specially concurring:
I concur in affirming the judgment and all of the opinion except Part III.A. (Admissibility), which holds that the district court abused its discretion in permitting Mr. Munn to be cross-examined about certain aspects of the Jehovah’s Witness faith. I do not find that it did; the evidence was relevant to the doctrine of avoidable consequences — the key issue at trial. Moreover, for certain of the questions in issue, it does not appear that Munn made the requisite Fed.R.Evid. 103(a)(1) objection. Nor did the scope of cross-examination violate Fed. R.Evid. 611(b); among other things, it was responsive to Mr. Munn’s direct testimony.